Case 4:20-cv-00896-ALM-KPJ Document 20-6 Filed 12/28/20 Page 1 of 2 PageID #: 174




     1
                                        Exhibit E
     2
     3
     4
     5
     6
     7
     8
     9
     10
     11
     12
     13
     14
     15
     16
     17




                                              57
Case 4:20-cv-00896-ALM-KPJ Document 20-6 Filed 12/28/20 Page 2 of 2 PageID #: 175




      1     I itog om,                                                               Log Into Another Account


      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12                             Thanks for Providing Your Info

     13                             We'll review your info and if we can confirm
                                     it, you'll be able to request a review in the
                                    Help Center within appro imately 24 hours.
     14
                                                       Done
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                         58
